 

EXHIBIT 10.37

 

 

Lease Agreement

 

Lessor (hereinafter referred to as Party A): Sunshine Property Management
Limited Company of Harbin Institute of Technology

 

Tenant ((hereinafter referred to as Party B): Harbin City Nangang District Nuoya
Foreign Languages School

 

Having reached agreement through friendly consultant and negotiation, Party A
and Party B, hereby agree to enter into the Lease Agreement to be abided by both
parties.

 

1 The registered area of the premise leased by Party A shall be 400 square
meters of Room 6007-6009, located in 66/F, No.118, Xidazhi Street, Nanggang
District, Harbin.

 

2 The premise is for office use only, and without the written consent of Party
A, Party B cannot change the use of the premise.

 

3In the effective period of the Contract, if glass and water pipeline of the
units are broken, which cause inconvenience in the use by Party B, Party A will
be responsible for the repair. If damages are caused by Party B, Party A is
responsible for the repair, but Party B shall bear the costs. If Party B intends
to renovate the area, the renovation plan shall be review by Party A in advance,
and the fire materials shall be Level A.

 

4 The lease term shall be from June 1, 2011 to May 31, 2014.

 

5 Upon execution of the Contract, Party B shall pay the yearly rent of RMB
220,000 (starting from June 1, 2011). Party B will pay the next year’s rent 30
days before June 1, 2012.

 

6 Obligations of both parties

 

6.1 Without the written consent of Party A, Party B shall not sublet the premise
to a third party. Party A shall present the business license and rental housing
ownership certificates if they are needed by Party B.

 

6.2 Party A shall provide water supply and electricity. The use of the air
conditioner and the heating equipment shall be consented by Party A.

 

6.3 Fire protection equipment of 6/F is in good condition, and Party B shall
ensure the fire protection equipment on the six floor is in good condition.

 

6.4 Without the written consent of Party A, Party B cannot change the internal
and external structure of the units, and cannot change the fire protection
facilities, otherwise Party B will be subject to a penalty from RMB 200 to RMB
500.

 



 

 

 

6.5 Party A requires strict compliance with the entry system and the elevator to
the relevant requirements, compliance with the schedule, and smoking is not
allowed in the hallway and stairwell. The office would not be allowed to keep
people stay off, and tenants need to shut doors and windows and turn off the
lights 30 minutes before leaving the office. Without security agreed, they
cannot stay later than 21:00.

 

6.6 If Party B is an operational agency in the building, which makes occupants
more than usual business entity in the building, Party B must ensure the
building office in the good environment, and salesman are not allowed to make
noise in the corridor.

 

6.7 Toxic, hazardous and dangerous goods are not allowed in the building.

 

6.8 Party B should strictly follow the laws and regulations, and if the fire is
caused due to Party B, Party B is responsible for damages.

 

6.9 During the lease term, damages caused by Party B to the housing facilities,
Party A has the right to request compensation.

 

6.10 Party A is responsible for public safety of the building, and Party B is
responsible for their own property security.

 

6.11 Party B shall pay the leasing tax.

 

6.12 When the rent term expires, if Party B requires a renewal of the lease,
Party B shall notice Party A two months before the expiration of this Contract.

 

6.13 Party A shall provide three plaque locations, and procedures shall be
handled by Party B.

 

6.14 Party A shall provide Party B normal heat in the winter.

 

7 Breach of the Contract

 

7.1 If one party does not execute the Contract, the other will get 20% of the
annual rent as liquidated damages. If one party causes damages to other, the
party shall bear the responsibility.

 

7.2 If one of the following situations occurs, Party A shall have the right to
terminate this Contract:

 

7.2.1 Without the written consent of Party A, Party B sublet this property to a
third party.

 



 

 

 

7.2.2 The rent is over one month due.

 

7.2.3 Party B engages in illegal activities in the property.

 

7.3 The termination of the Contract shall be the agreement of two parties, and
each party cannot change the contract unilaterally. If Party B intends to
terminate the Contract in the lease term, Party A may keep the deposit. If Party
A intends to terminate the Contract in the lease term, Party A shall notice
Party B three months before, and return the deposit to Party B.

 

8 There are two copies of the Contract with same legal effect. Each party shall
keep one copy.

 

Party A: /s/ Yang Zhang

 

Party B: /s/ Harbin Nuoya Foreign Languages School

 



 

 

 